345 F.2d 532
Gambo WOO and Marion F. Woo and Gambo Woo, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21643.
United States Court of Appeals Fifth Circuit.
May 24, 1965.
Rehearing Denied June 29, 1965.

Petition for Review of Decisions of the Tax Court of the United States (District of Georgia).
Samuel C. Waller, Augusta, Ga., Cumming, Nixon, Eve, Waller & Capers, Augusta, Ga., of counsel, for petitioners.
Lawrence B. Silver, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Sheldon S. Cohen, Chief Counsel, I. R. S., Eugene F. Collela, Atty., I. R. S., Washington, D. C., Burton Berkley, Atty., Dept. of Justice, Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and PHILLIPS,* and WISDOM, Circuit Judges.
PER CURIAM.


1
Gambo Woo and his wife, Marion F. Woo, the taxpayers, have petitioned this Court to review and set aside a decision of the Tax Court of the United States.1


2
In the absence of the taxpayers' books and records, the Commissioner used the net worth method to reconstruct the taxpayers' income. Except for two slight modifications, the Tax Court sustained the Commissioner's determination of deficiencies in income tax for each of the years 1948 through 1955; and imposition of penalties for fraudulent evasion of taxes during each of those years, for failure to file a return in 1953, for substantial underestimation of the 1954 tax, and for failure to file declarations of estimated tax for the years 1948 through 1953.


3
This Court has carefully reviewed the record. The Tax Court has fully and fairly stated the facts of this case and the applicable law in its memorandum findings of fact and opinion. We find no error below. The decision of the Tax Court is


4
Affirmed.



Notes:


*
 Senior Judge of the Tenth Circuit sitting by designation


1
 Tax Court Docket Nos. 82260 and 82261, Par. 63,278 P-H Memo TC